 RUSTY SCUPPER201Borel Restaurant Corporation d/b/a Rusty Scupper,Employer-PetitionerandWaiters,Waitresses andService CraftsLocal No.31 and Bartenders UnionLocal 52 andCooks UnionLocal 228. Case20-RM-1785November 29, 1974DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Earl D. Brand. Fol-lowing the close of the hearing the Regional Directorfor Region 20 transferred this case to the Board fordecision.No briefs have been filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer-Petitioner is engaged in commercewithin the meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.'2.Waiters,Waitresses and Service Crafts Local No.31, Bartenders Union Local 52, and Cooks Union Lo-cal 228, hereinafter referred to as the Unions, are labororganizations within the meaning of the Act.3.On August 12, 1974, the Employer-Petitioner filedthe instant petition contending that the Unions' picket-ing of the Employer has a recognitional object andtherefore raises a question concerning representation.The Unions dispute this, contending that the picketingwas purely informational in nature in that they havenot made a demand for recognition upon the Employerand have disclaimed any interest in representing theemployees of the Employer.On August 9, 1974, the Unions began picketing thebusiness premises of the Employer-Petitioner, and suchpicketing continued at least until the time of the hear-ing.The signs carried by the pickets, none of whomwere employees of the Employer, contained the follow-ing language: "Consumers Please Boycott. Rusty Scup-per does not hire union members. Bartenders Local 52 'Cooks Union Local 228, Waiters, Waitresses and Ser-vice Crafts Local 31, AFL-CIO. Please don't patro-nize." The picketing occurred at customer and service-employee entrances between the hours of 10.a.m. and9:30 p.m. The Employer's business hours are from 11a.m. to 9:30 p.m. As a result of the picketing, suppliers,contractors, and delivery men have not crossed thepicket line to deliver supplies 'and perform services onthe Employer's premises. In addition,' there have beencomplaints by customers of interference from the pick-ets.We disagree wtih the Unions' contention that theirpicketing was wholly informational in, purpose, andnotwithstanding their disclaimer to the contrary, findthat one of the objects of the picketing herein was toobtain recognition as the bargaining representatives forthe employee of the Employer. Though the picket signswere addressed to the consuming public, it is clear thatthe picketing itself was aimed beyond customers of therestaurant to its employees, among others. As indicatedabove, the picketing was conducted during nonbusinesshours at service-employee entrances, as well as thoseused by customers. That the Unions chose to picketwhen the restaurant was not yet open to customers andat entrances not used by them cannot be reconciledwith the alleged limited purposes of the picketing; i.e.,of communication with the public.' Rather, we con-clude that such picketing indicates an immediate inter-est on the part of the Unions in organizing and repre-senting the Employer's employees-an object alreadyimplied by the "does not hire union members" legendappearing on the picketsigns.'Therefore, we find thatthe Unions' picketing constitutes a present demandforrecognitionand is inconsistent with theirdisclaimer.5Accordingly we find that a question af-fecting commerce exists concerning the representationof employees of the Employer-Petitioner within themeaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act.64.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) ofthe Act:All employees of the Employer at its 15 Embar-caderoWest, Oakland, California operation, ex-cluding office clerical employees, guards andsupervisors as defined in the Act.3Local 3,International Brotherhoodof ElectricalWorkers, AFL-CIO(Jack Picoult),144 NLRB5 (1963),enfd 449 F 2d 600 (C A 2, 1964)4Local JointExecutiveBoard ofHotel and Restaurant Employees andBartenders InternationalUnion of LongBeach and Orange County, et at(Crown Cafeteria),135 NLRB1183, affdsub nom Leonard Smittey, etatvNL.R B, 327F 2d 351 (CA 9, 1964)5NormandinBros Company,131 NLRB 1225 (1961)iThe Employer-Petitioner is one of a number of restaurants operated by6CfAutohause-Brugger, Inc,173 NLRB 184 (1968) In view of our'the Borel Restaurant Corporation, which annually has gross revenues infinding herein, we do not reach the issue of whether the interruption ofexcess of$500,000 and makes purchases of goods and materials valued indeliveries constitutes evidence of the existence of a question concerningexcess of $50,000 from outside the State of Californiarepresentation215 NLRB No. 78 202DECISIONSOF NATIONAL LABOR RELATIONS BOARD[Director of Election andExcelsior footnoteomittedfrom publication.]MEMBER FANNING,dissenting:For the reason stated in my dissenting opinion inNormandin Bros.,131NLRB 1225, 1227 (1961), Iwould dismiss this petition.Although I agree with themajority that the timing and location of the Union'spickets did not confine the impact of the picketing toconsumers,the holding of an election in the face of aunion's disclaimer of majority status is not, in my opin-ion, warranted except under the provisions of Section8(b)(7)(C),which has not been invoked in this case. Inview of the Union's equivocal picketing I would other-wise deny it representational rights as to these em-ployees for a period of 12 months.It seems to me thisispreferable to holding an election where there hasbeen no claim to majority status and no demand forrecognition and where,as a consequence,the em-ployees will be precluded from choosing another unionfor that period of time.I believe that result cannot bejustified equitably or legally under the provisions ofSection 9(c)(1).